                      Case 1:18-cv-11657-ER Document 86 Filed 04/12/19 Page 1 of 2




                                                 Grv oF NEW Yonx
                                               THe
ZACH.ARY W. CARTER                           L,tw DnpANTMENT                                       THOMAS B. ROBERTS
Corporation Counsel                               lOOCHURCH STREET                                    Phone: (212) 356-0872
                                                  NEW YORK, NY IOOOT                                     Fax: (212) 356-2089
                                                                                               E-mail: throbert@law.nyc. gov
                                                                                                             (not for service)


                                                                       April 12,2019

         The Honorable Edgardo Ramos
         United States District Court
         Southern District of New York
         40 Foley Square
         New York, N.Y. 10007


                         Re:   Christa McAulffi Intermediate School PTO, Inc. v. Bill de Blasio,
                               18cv116s7 (ER)(oTw)

         Dear Judge Ramos:

                 I write in response to the March 29, 2019 letter of the NAACP Legal Defense &
         Education Fund, Inc. ("LDEF") written on behalf of the Proposed Defendant-Intervenors: Teens
         Take Charge; Desis Rising Up & Moving (ooDRUM"); Hispanic Federation; Elizabeth Pierret on
         behalf of her minor child O.R.; Odunlami Showa, on behalf of his minor child A.S.; Rosa
         Velasquez, on behalf of her minor child C. M.; Tiffany Bond, on behalf of her minor child K.B.;
         and Lauren Mahoney, on behalf of her minor children N.D.F. and N.E.F. Defendants note that
         some of the Proposed Defendant-Interveners do not have standing.

                 As a general matter, Defendants welcome the involvement of the Proposed Defendant-
         Intervenors due to the expertise of their counsel and because the testimony of some of the
         Proposed Defendant-Intervenors may be relevant and offer a helpful perspective. While the
         benefit of the Proposed Defendant-Intervenors' counsel could also be provided to the Court as
         amicus and the Defendants could work with the Proposed Defendant-Intervenors in presenting
         evidence to the Court, Defendants do not oppose the Proposed Defendant-Intervenors' motion to
         intervene, provided that their intervention does not delay the resolution or materially change the
         scope or course of the litigation.

                  Specifically, Defendants are not opposed to the proposed intervention provided that
         Proposed Defendant-Intervenors do not: (i) materially expand discovery; (ii) join new parties;
         (iii) move for judgment on the pleadings; (iv) bring a cross-claim against Defendants; or (v) seek
         relief other than dismissal of the action. If the Proposed Defendant-Intervenors were to pursue
         claims that are collateral to the issues currently before the Court, the result would be protracted
          Case 1:18-cv-11657-ER Document 86 Filed 04/12/19 Page 2 of 2




litigation and the possible intervention of additional parties. If the Proposed Defendant-
Intervenors can provide assurances that the litigation will not be so diverted, Defendants do not
oppose their motion to intervene.

                                                Respectfully,

                                                                ,6
                                                Thomas B. Roberts
                                                Assistant Corporation Counsel




                                               2
